Status of Claims
This action is a non-final, first office action in response to the claims filed 09/27/2019.
Claims 1 – 20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 – 7 & 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claims 4 & 19 recite the limitations “a first vehicle” and “a second vehicle.”  There is insufficient antecedent basis for the limitations “a first vehicle” and “a second vehicle.” For example, “a first vehicle” and “a second vehicle” were previously introduced in claims 1 & 16, so it is unclear as to whether “a first vehicle” and “a second vehicle” in claims 4 & 19 refer to the previously-introduced vehicles, or to a different set of vehicles. 


Claims 5 & 20 depend on claims 4 & 19 and are additionally rejected for inheriting the deficiencies while failing to remedy them.

Claim 6 recites the limitation “determining that the customer has selected the second option.” However, claim 1 recites the limitations “offering to the customer, a first option to select the first multi-segment route; determining that the customer has selected the first option.” Thus, claim 6 presents a logical impossibility – as the customer has already selected the first option with the first route. Therefore, claim 6 is incompatible with claim 1. For the purpose of examination, claim 6 will be interpreted as the customer has selected any route option, or equivalents thereof.

Claim 7 depends on claim 6 and is additionally rejected for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determine excess capacities in the network nodes… to consolidate at least one delivery operation across multiple retailers in generating delivery routes for customers provided to the customers.” 

	2A Prong 1: The limitations of “receiving a transportation request,” “determining a first multi-segment route,” “offering to the customer, a first option to select the first multi-segment route,” “determining that the customer has selected the first option,” “pay the first transportation provider when the customer utilizes a first vehicle,” and “pay the second transportation provider when the customer utilizes a second vehicle,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of “automatically utilizing a universal access card to pay” merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP 2106.05(h)), and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and likewise do not add significantly more to the abstract idea. The additional elements of “automatically utilizing a universal access card to pay” merely generally links the judicial exception to a particular technological environment, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components, and is therefore not indicative of an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 7, 9 – 15, & 17 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “universal access card,” “smartphone,” “system,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “customer,” “vehicle,” “segment,” “rideshare vehicle,” and “transportation provider” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 – 7, 9, 12 – 13, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (US 20160231129 A1).

As per claim 1, Erez discloses a computer-implemented method comprising:

• receiving a transportation request from a customer to travel from a first location to a second location (Fig. 2 & [0028] – [0029], receiving trip request with origin and destination.);

• determining a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider (See [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers.);

• offering to the customer, a first option to select the first multi-segment route ([0032], displaying route options to customer.);

• determining that the customer has selected the first option ([0036], “receiving user input regarding a route choice”); and

Regarding the following limitation, 

	• automatically utilizing a universal access card to pay the first transportation provider when the customer utilizes a first vehicle of the first transportation provider to travel the first segment, and to pay the second transportation provider when the customer utilizes a second vehicle of the second transportation provider to travel the second segment,

Erez, in [0052], discloses transferring payment for a travel segment to the transportation provider, and in [0079], discloses using a mobile device app (i.e., “universal access card”) to pay the transportation provider upon reaching a destination for a particular segment. Erez, in claim 10, also discloses “receiving a payment from a user and transferring payment to an ordered transportation service upon completion of an ordered transportation service leg.” As shown above, Erez discusses travel routes having multiple segments, each segment having a separate transportation provider.

multiple providers for transporting the user along multiple segments, it would be obvious to one of ordinary skill in the art to include the ability for the user to pay each travel provider for each segment of the plurality of segments. Examiner’s note: The duplication of parts i.e., the paying of multiple transport providers for multiple trip segments, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

As per claim 16, see the above relevant rejection of claim 1. Erez additionally discloses a system comprising: a computer having a memory that stores computer-executable instructions and a processor configured to access the memory and execute the computer-executable instructions ([0013], [0018], Claim 20).

Claim 6 depends upon claim 1, which is obvious over Erez as stated above. Erez further discloses:

	• determining a second multi-segment route between the first location and the second location; offering to the customer, the first option to select the first multi-segment route and a second option to select the second multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 

	• determining that the customer has selected the second option ([0036], receiving a selection, which. As per Fig. 3A & [0055] – [0061], can be a “second option” of trip 314.); and

	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or more transportation providers to travel the second multi-segment route ([0079] and esp. 

Claim 7 depends upon claim 6, which is obvious over Erez as stated above. Erez further discloses:

	• wherein the one or more transportation providers includes at least one of the first transportation provider or the second transportation provider (See Fig. 3A & [0055] – [0061], noting a taxi provider is user for a segment, and [0032] & [0036], noting that a selected trip “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” As per [0079], a payment is made to the taxi transportation provider upon completion of that leg.)

Claim 9 depends upon claim 6, which is obvious over Erez as stated above. Erez further discloses:

	• determining a second multi-segment route between the first location and the second location; offering to the customer, the first option to select the first multi-segment route and a second option to select the second multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 

	• determining that the customer has selected the second option ([0036], receiving a selection, which. As per Fig. 3A & [0055] – [0061], can be a “second option” of trip 314.); and

	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or 

Claim 12 depends upon claim 9, which is obvious over Erez as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

Claim 13 depends upon claim 12, which is obvious over Erez as stated above. Erez further discloses wherein offering to the customer, the first option to select the first multi-segment route comprises:

	• displaying on the smartphone, identification information about the first vehicle and the second vehicle (See Fig. 3B & [0064], noting Bus 32, and Fig. 3E & [0071], noting a car type and plate number. Also see [0058] – [0062], noting displaying a bus line number for a segment.), and 

	• timing information pertaining to the first segment and the second segment (See Fig. 3B & [0064], noting displaying timing information next to each leg, as well as “route times 330.”).

Claims 2 – 5, 8, 10 – 11, & 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (US 20160231129 A1) in view of Ben-Yitschak et al. (US 20100305984 A1).

2 & 17 depend upon claims 1 & 16, which are obvious over Erez as stated above. Regarding the following limitations, 

	• wherein the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use, the payment mode of use useable by the customer to make payments, and the access mode of use useable by the customer to enter the first vehicle for traveling the first segment and to enter the second vehicle for traveling the second segment,

Erez discloses, in at least [0072], [0079], a universal access card app that allows the user to pay transport providers for trip segments via a mobile app. To the extent to which Erez does not appear to explicitly disclose wherein the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use, the access mode of use useable by the customer to enter the vehicles for traveling multiple segments, Ben-Yitschak teaches this element. For example, see [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to board vehicles. Ben-Yitschak also discloses wherein the universal access card, i.e. mobile device running an app (Fig. 6 & [0297] – [0299]), is used to make payments as per at least [0049] – [0050], [0254] – [0255], [0269] – [0273], and therefore shows that the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ben-Yitschak, in the invention of Erez with the motivation to provide a method which “simplifies the making of travel arrangements by facilitating the booking of travel for different transportation modes associated with different segments of a trip and the acceptance of a single payment for different transportation modes or four [sic] the same transportation mode, but with different carriers.” (Ben-Yitschak, Para. [0049])

claims 3 & 18, Erez / Ben-Yitschak disclose the limitations of claims 2 & 17 as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

As per claims 4 & 19, Erez / Ben-Yitschak disclose the limitations of claim 2, and claim 16 is obvious over Erez as stated above. Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See Fig. 5 & [0252] – [0254], noting that after a user selects a multi-segment trip, all segments are automatically booked for the user.). Rationale to combine Ben-Yitschak persists.

As per claims 5 & 20, Erez / Ben-Yitschak disclose the limitations of claims 4 & 19 as stated above. Erez further discloses:

	• wherein at least one of the first vehicle or the second vehicle is a rideshare vehicle ([0025] – [0026], a rideshare transport provider can be used for trip segments.). 

Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 



As per claim 8, see the above relevant rejection of claim 1. To the extent to which Erez does not appear to explicitly disclose the following limitation, Ben-Yitschak teaches:

	• allowing use of the universal access card by the customer to enter at least one of the first vehicle or the second vehicle (See [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to board vehicles.). Rationale to combine Ben-Yitschak persists.

Claim 10 depends upon claim 9, which is obvious over Erez as stated above. Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See Fig. 5 & [0252] – [0254], noting that after a user selects a multi-segment trip, all segments are automatically booked for the user.). Rationale to combine Ben-Yitschak persists.

As per claim 11, Erez / Ben-Yitschak disclose the limitations of claim 10 as stated above. Erez further discloses:



Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• wherein automatically making the first reservation and the second reservation comprises determining a suitability of the rideshare vehicle for use by the customer ([0021], travel mode preferences include “whether the traveler prefers… a particular size or type of mode vehicle (a jet type or minimum size, a ship size, a car rental size, type or model).” As per at least [0022], [0041] – [0044], [0129], & [0234], the user preferences are used to filter trip segments to provide route options.). Rationale to combine Ben-Yitschak persists.

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (US 20160231129 A1) in view of Ben-Yitschak et al. (US 20100305984 A1), in further view of Denker et al. (US 20120078667 A1).

As per claim 14, Erez / Ben-Yitschak disclose the limitations of claim 8 as stated above. 

Regarding the following limitations, to the extent to which Erez does not disclose an access mode of use, Ben-Yitschak, in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to board vehicles during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak disclose the following limitation, Denker teaches wherein:

at-the-venue mode of use (See [0377], noting a user’s terminal automatically switching from a ticket payment mode to an “at-the-venue mode when the user enters the venue.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the access mode of use of Ben-Yitschak, for the at-the-venue mode of use of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 15, Erez / Ben-Yitschak / Denker disclose the limitations of claim 14 as stated above. Regarding the limitation,

	• wherein the universal access card is configured to automatically switch from the payment mode of use to the access mode of use when the universal access card is used by the customer to enter the at least one of the first vehicle or the second vehicle,

The combination of Erez, in view of Ben-Yitschak and Denker, as stated above, discloses the universal access card being switched from a payment mode of use to an access mode of use. Erez, does not explicitly disclose, however Ben-Yitschak, as stated above and in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to enter the at least one of the first vehicle or the second vehicle during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak discloses wherein the mode of use is automatically switched when the universal access card is used by the customer to enter the at least one of the first vehicle or the second vehicle, Denker, in [0377],  venue.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the the at least one of the first vehicle or the second vehicle of Ben-Yitschak, for the venue of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiyagarajan et al. (US 20190086221 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628